 1

 2

 3

 4

 5

 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY ABOUDARA, JR. et al.                    )   Case No. 17-CV-01661-HSG
                                                     )
12          Plaintiffs,                              )   [PROPOSED] ORDER GRANTING
                                                     )   PLAINTIFFS’ REQUEST TO APPEAR
13   v.                                              )   TELEPHONICALLY AT MOTION
                                                     )   HEARING
14   CITY OF SANTA ROSA,                             )
                                                     )   Date: October 30, 2018
15          Defendant.                               )   Time: 2:00 p.m.
                                                     )   Judge: Hon. Haywood S. Gilliam, Jr.
16                                                   )          Oakland Courthouse
                                                     )          Courtroom 2 – 4th Floor
17                                                   )          1301 Clay Street
                                                     )          Oakland, CA 94612
18
            The Court has reviewed Plaintiffs’ request for their counsel to appear by telephone on
19
     October 30, 2018, at 2:00 p.m. for Further Case Management Conference, and has found the
20
     request supported by good cause. Plaintiffs’ request to appear by telephone is GRANTED.
21
     Plaintiffs’ counsel is directed to contact CourtCall Remote Court Appearances at (866) 582-
22
     6878, in advance of the hearing to finalize their appearance. Counsel shall adhere to CourtCall’s
23
     procedures.
24
     IT IS SO ORDERED:
25
                     24 2018
     Dated: October ___,                          _________________________________
26                                                HONORABLE HAYWOOD S. GILLIAM, JR.
                                                  UNITED STATES DISTRICT JUDGE
27
28

     [PROPOSED] ORDER TO APPEAR                                             Aboudara, et. al. v. City of Santa Rosa
     TELEPHONICALLY AT HEARING                       1                             Case No. 17-CV-01661-HSG
